DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1, Figures 1-13, Claims 1,3,4,7,9-11,14-16,18-19, and 29-31 in the reply filed on 11/03/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 9, and 29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shinoura (US 2010/0052830).
In re claim 1, Shinoura, in figures 1-13, discloses an electromagnetic relay comprising: at least one contact unit including a fixed contact (12-14) and a movable spring including a movable contact (50,55); an electromagnet which includes a coil (75) and a yoke (71) is excited by a coil current flowing through the coil; an armature unit movable in accordance with excitation of the electromagnet to allow the movable contact to move between a closed position in contact with the fixed contact and an open position away from the fixed contact, the armature unit including an armature (60) at least part of which has an area facing the yoke (as seen in figure 1); and a base (30,11) holding the contact unit and the electromagnet on a certain surface side, the movable contact being placed between the base and the fixed contact in an arrangement direction in which the base and the electromagnet are arranged (as seen in figure 1), 
In re claim 3, Shinoura, in figures 1-13, discloses that each of the first press part and the second press part causes movement of the corresponding movable contact to the open position by applying the pressing force to the certain surface of the corresponding movable spring (inherent function of the shown structure).
In re claim 4, Shinoura, in figures 1-13, discloses that each of the first press part and the second press part causes movement of the corresponding movable contact to the closed position by reducing or eliminating the pressing force to the certain surface of the corresponding movable spring (inherent function of the shown structure).
In re claim 7, Shinoura, in figures 1-13, discloses that when one of the first press part and the second press part moves toward the certain surface of a corresponding movable spring, the other of the first press part and the second press part moves away from the certain surface of a corresponding movable spring (inherent function of the shown structure that pivots in opposite directions for each press part).
In re claim 9, Shinoura, in figures 1-13, discloses that the first contact unit includes a normally open contact, and the second contact unit includes a normally closed contact (inherent function of the shown structure where the contacts are in opposite states).
In re claim 29, Shinoura, in figures 1-13, discloses that the yoke is provided to protrude from the coil (as seen in figure 1).
In re claim 30, Shinoura, in figures 1-13, discloses that the armature unit further includes a permanent magnet (63), and the electromagnetic relay further comprising a holder (31,32) which holds the armature and the permanent magnet integrally.
In re claim 31, Shinoura, in figures 1-13, discloses that the permanent magnet is placed in a position deviated away from the rotation axis (as seen in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10-11, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoura (US 2010/0052830) in view of Passow (US 6025766).
In re claim 10, Shinoura, in figures 1-13, discloses an electromagnetic device comprising: an electromagnet including a coil (75) and a yoke (71) provided to protrude from the coil; and an armature unit including an armature (60) at least part of which has an area facing the yoke, the armature moving in a direction in which the area moves toward the yoke or in a direction in which the area moves away from the yoke, when the electromagnet is excited. Shinoura does not teach the holder. Passow however teaches a similar device having a holder (this is best seen in figure 1), the holder including a separator which has electrically insulating properties and separates at least part of the area of the armature facing the yoke from the yoke when the area moves toward the yoke (in figure 1 it is clear that a separator, which is part of the holder, is positioned between the armature (62,64) and the yoke (70-74)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a holder/separator as taught by Passow to hold the armature of Shinoura in order to provide protection for the armature.
In re claim 11, Passow teaches a permanent magnet (66) and the holder holds the armature and the permanent magnet integrally (as seen in figure 1).
In re claim 14, Passow teaches that the separator is placed to be in contact with at least part of the yoke facing the area of the armature (this is clearly seen in figure 1).
In re claim 15, Shinoura modified by Passow teaches that the armature unit swings about a rotation axis relative to the electromagnet in accordance with excitation of the electromagnet (inherent function), and the separator is placed to separate an outer end of opposite ends of the area of the armature in a radial direction of the rotation axis from the yoke (as clearly seen in figure 1 of Passow).
In re claim 16, Shinoura modified by Passow discloses that4Application No. 16/760,859Docket No.: 091478-0378 the armature unit swings about a rotation axis relative to the electromagnet in accordance with excitation of the electromagnet (inherent functionality), the armature includes a plurality of the areas facing the yoke including two areas which are a first area and a second area, and the first area and the second area are provided to opposite tops of the armature unit extending in opposite directions moving away from the rotation axis, respectively, and a first interval between the first area and the yoke when the first area is in a closest position to the yoke and a second interval between the second area and the yoke when the second area is in a closest position to the yoke are different from each other (as shown by Passow (see figures below).

    PNG
    media_image1.png
    386
    474
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    378
    438
    media_image2.png
    Greyscale

In re claim 18, Shinoura discloses that the electromagnet further includes a coil terminal (76-77) which is held by a coil bobbin (72,73) of the coil and is connected to the coil, and the coil terminal is provided on an opposite side of the yoke from the armature and extends in a direction away from the armature (as seen in figure 1).
In re claim 19, Shinoura, in figure 1, discloses a contact unit including a fixed contact (12-14), and a movable contact (50,55) movable in accordance with movement of the armature unit between a closed position in contact with the fixed contact and an open position away from the fixed contact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837